Citation Nr: 0217449	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for right knee 
osteochondritis dissecans (right knee disability), 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for left knee 
osteochondritis dissecans (left knee disability), 
currently evaluated as 20 percent disabling.

(The issue of entitlement to secondary service connection 
for a bilateral hip disability shall be the subject of a 
future appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1982 to 
February 1992.

This appeal arises from a November 1999 rating action that 
increased the rating for the veteran's right knee disability 
from 0 percent to 10 percent, and increased the rating for 
the left knee disability from 10 percent to 20 percent.  The 
veteran filed a Notice of Disagreement (NOD) with those 
ratings in December 1999, and a the RO issued a Statement of 
the Case (SOC) subsequently that month.  A Substantive 
Appeal was received in November 2000.  A Supplemental SOC 
(SSOC) was issued in February 2002.

This appeal also originally arose from a February 2000 
rating action that denied service connection for a low back 
disability and for a bilateral hip disability.  A NOD was 
received in December 2000, and a SOC was issued in January 
2001.  A Substantive Appeal was received in February 2001.  
By rating action of January 2002, the RO granted service 
connection for residuals of low back strain injuries with 
lumbar disc disease.  This constitutes a full grant of the 
benefit sought on appeal with respect to this issue; 
however, the claim for service connection for a bilateral 
hip condition remains on appeal.

In September 2002, the veteran testified at a hearing before 
the undersigned Member of the Board of Veterans Appeals 
(Board) in Washington, D.C.  A transcript of the hearing is 
of record.

The Board decision on the claims for higher evaluations for 
right and left knee disability is set forth below.  The 
Board is undertaking additional development with respect to 
the claim for secondary service connection for a bilateral 
hip disability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (January 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board shall 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105) (January 23, 2002) 
(codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response thereto, the Board shall 
prepare a separate appellate decision addressing this issue.

As a final preliminary matter, the Board points out that in 
an October 2000 statement, the veteran stated that he had to 
wear a knee brace constantly, and that this required him to 
buy extra clothing because the brace wore out and tore his 
clothing.  The Board construes this statement to raise an 
informal claim for VA clothing allowance benefits pursuant 
to the provisions of 38 U.S.C.A. § 1162 and 38 C.F.R. 
§ 3.810.  Inasmuch as this claim has not been adjudicated by 
the RO, it is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims for higher evaluation for right and 
left knee disabilities has been accomplished.

2. The veteran's service-connected right knee disability, now 
shown, by x-ray, to involve osteoarthritis, is manifested 
by pain on motion that is somewhat relieved by prescribed 
medication; some crepitus and tenderness; and limitation 
of extension to, at most, 14 degrees shy of normal in 
September 1999, with otherwise consistently good range of 
motion, good muscle strength, and no evidence of effusion 
or instability on recent VA examinations.  

3. The veteran's service-connected left knee disability, now 
shown to involve osteoarthritis, is manifested by pain on 
motion that is somewhat ameliorated by prescribed 
medication; some crepitus and tenderness, limitation of 
extension, to at most, 25 degrees shy of normal in 
September 1999 and 20 degrees in July 2001; with otherwise 
consistently good range of motion and muscle strength, and 
no evidence of effusion or instability on recent VA 
examinations.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
service-connected right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10. 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2002).

2. Affording the veteran the benefit of the doubt, the 
criteria for 30 percent rating for service-connected left 
knee disability have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321 
and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10. 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002; 38 C.F.R. 
§ 3.102 (2002).  They also include an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims for higher evaluations for knee 
disabilities has been accomplished.

In the December 1999 SOC and the February 2002 SSOC, the 
veteran and his representative were furnished the pertinent 
law and regulations governing the claims, and were notified 
of the evidence that would substantiate the claims, and the 
evidence that the VA had considered in connection with his 
appeals.  Thus, the Board finds that they have received 
sufficient notice of the information and evidence needed to 
support his claims, and, as evidenced by the November 1999 
and April and May 2001 RO letters soliciting information 
and/or evidence, have been afforded ample opportunities to 
submit such information and evidence.  In the April and May 
2001 letters, the RO specifically informed the veteran of 
the VCAA and its requirements; what the evidence had to show 
to establish entitlement; what information he had to 
furnish; what evidence would be retrieved by the VA; what 
evidence the veteran had to obtain; what the veteran could 
do to help with his claim, and when and where he should send 
the information or evidence; and what the veteran had to do 
to obtain assistance from the VA in obtaining such evidence.  
In addition, the 2001 letters informed the veteran that the 
VA would make reasonable efforts to help him obtain the 
evidence, such as medical records, necessary to support his 
claims, if he gave the VA enough information about them 
(specifically, the name and address of the providers, and 
the time frame covered) and signed a medical release so that 
the VA could request them from the person or agency that had 
them.  In light of the above, and in view of the fact that 
there is no indication that there is any existing, 
potentially relevant evidence to obtain, the Board finds 
that the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  The Board finds 
that the VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted private and VA 
medical records in support of his claims.  In September 
2002, he testified in support of his claims at a hearing 
before the undersigned Member of the Board.  In addition, 
the RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  VA medical records have been obtained, and the 
veteran has been afforded several VA examinations in 
connection with his claims.  Significantly, neither the 
veteran nor his representative has identified, and the 
claims file does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Thus, the duty to 
assist has been met.

Under these circumstances, the Board finds that, at this 
juncture, adjudication of each of the claim for higher 
evaluation for service-connected knee disability, without 
directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Background

March 1999 VA outpatient examination showed full range of 
motion of both knees.  There was patellofemoral crepitus on 
the left, and patellar catching consistently on the right.  
There was tenderness to palpation along the medial joint 
line bilaterally.  There was no effusion.  The diagnosis was 
bilateral knee osteochondritis dissecans.
When seen again in June, the veteran was noted to be wearing 
a hinged knee brace that did not provide much relief.  On 
examination, range of knee motion was from  0 to 125 degrees 
bilaterally.  There was no instability or effusion.  
Alignment was good.  There was medial joint line tenderness 
on the left.  The examiner stated that surgical options that 
included arthroscopy were not currently recommended.

On VA orthopedic examination of September 1999, the examiner 
noted that the veteran was currently employed as a 
supervisor for an electric utility service.  The veteran 
complained of knee pain after walking and standing all day.  
He stated that he wore a left knee loader brace.  Rest 
alleviated that pain to some degree.  He noted no locking, 
but the knees occasionally gave way.  On examination, the 
veteran had some difficulty getting on and off the 
examination table.  His knees appeared to hurt with any 
degree of motion.  There was no evidence of effusion, edema, 
instability, redness, or heat.  There were 3 small, well-
healed surgical arthroscopy scars about the left knee.  He 
walked with a waddling, painful gait without a knee brace or 
cane.  He appeared to walk with the left foot in varus 
position, almost walking on the lateral edge of the foot.  
The patellae were tender to palpation.  There was some 
crepitus on the left.  There was also tenderness to 
palpation over the medial femoral condyle bilaterally, 
greater on the left than the right.  There was no evidence 
of instability on examination.  Crepitus was noted to 
palpation with extension and flexion of both knees.  Muscle 
strength was 4/5 to all maneuvers bilaterally, and there 
seemed to be some pain on maneuvers.  On range of motion 
testing of the knees, extension was -14 degrees on the right 
and               -25 degrees on the left.  There was full 
flexion from 0 to 140 degrees bilaterally.  X-rays revealed 
stable bilateral osteochondritis dissecans; no sign of 
fracture, dislocation, or destructive bony lesion; and 
minimal osteoarthritic changes.  The impression was history 
of osteochondritis dissecans, status post ineffective 
surgery in the left knee.  The examiner commented that the 
left knee was worse than the right, that it appeared to be 
gradually worsening, and that the veteran wore a left knee 
brace and occasionally used a cane for walking.

October 2000 VA outpatient examination showed right knee 
range of motion from  0 to 120 degrees.  There was mild 
effusion on the right and marked medial joint line 
tenderness.  Left knee range of motion was from 0 to 100 
degrees.  There was no effusion on the left; there was 
marked medial joint line tenderness.  X-rays revealed 
features consistent with osteochondritis dissecans, and 
suggested some joint space narrowing on the left, as well as 
some possible anterior instability of the left knee.  No 
joint effusion was appreciated, but there were some early 
osteophytes of the patellae, worse on the left than the 
right.  The diagnosis was bilateral osteochondritis 
dissecans.  The veteran was advised to speak with a social 
worker regarding mechanisms for a career change, and the 
examiner recommended a job that did not require prolonged 
standing or ambulation.

January 2001 VA outpatient examination noted that the 
veteran had pain with range of motion of the knees.  The 
diagnosis was bilateral osteochondritis dissecans.

On VA orthopedic examination of March 2001, the veteran 
complained of severe, constant bilateral knee pain that was 
partially relieved by medication, which however gave him 
stomach trouble.  The pain was aggravated by standing, 
walking, or any activity.  He used a cane and wore a left 
knee brace.  He also described stiffness, intermittent 
swelling, rare locking, and lack of endurance.  On current 
examination, there was no knee swelling or tenderness, and 
no scars were evident.  On range of motion testing, knee 
extension was to 0 degrees bilaterally.  Flexion was from 0 
to 120 degrees on the right, and 0 to 90 degrees on the 
left.  The medial and collateral ligaments were normal.  
Lachman and McMurray tests were negative.  X-rays revealed 
mild osteophyte formation off the posterior superior 
patella, bilaterally.  There was no evidence of fracture or 
effusion.  The radiological impression was that the 
bilateral osteochondritis dissecans had not significantly 
changed since September 1999.  The impression was bilateral 
knee osteochondritis dissecans. 

On mid-May 2001 examination by R. Salzer, M.D., the veteran 
complained of constant anteromedial pain in both knees that 
was not associated with effusion, but definitely was 
aggravated by activities.  The pain was relieved by sitting 
down and completely removing weight from the knees.  The 
veteran currently took Vioxx for his knee complaints, and he 
tolerated it, but its ameliorative effects had reportedly 
decreased of late.  He was currently unemployed, having 
worked as a supervisor until his company recently went out 
of business.  On current examination, he had mild varus to 
the knees, with diffuse soreness on both medial joint lines.  
There was no effusion.  The patellae tracked normally.  
There was no ligamentous instability.  The hamstrings and 
hip flexors were extremely tight.  A review of past knee X-
rays showed obvious osteonecroses of the medial femoral 
condyle, which was worse on the left.  The impression was 
bilateral osteonecroses of the knee, with secondary muscular 
dysfunction.  The examiner opined that the disability 
picture was that of a relentless downward course, given the 
nature and history of the disorder which ultimately would 
require total knee replacement.  The veteran might mitigate 
some of this with proper exercises.  In terms of disability, 
the examiner opined that the veteran was restricted from any 
kind of manual labor which required prolonged standing, 
walking, climbing, and kneeling, and that his only gainful 
occupation would be a more sedentary one that put minimal 
demands on his knees.  

Late May 2001 VA outpatient records noted that the veteran 
had changed his occupation to that of a locksmith, which got 
him off his feet.  He currently took Vioxx.  On current 
examination, the veteran wore a medial unloader brace.  
There was no knee effusion.  There was patellofemoral 
crepitus bilaterally, and tenderness to palpation under the 
surface of the patellae and along the medial joint line 
bilaterally.  The diagnoses were bilateral osteochondritis 
dissecans and chondromalacia patellae. 

On VA orthopedic examination of July 2001, the veteran wore 
a hinged brace on the left knee.  He used Vioxx, had a home 
physical therapy program, and used a cane for support when 
walking.  He complained of left knee pain all day, every 
day, and the examiner noted that his only activity 
limitations were in sports and running.  He currently worked 
as a locksmith.  He complained of right knee pain every day, 
but not all day, and the examiner noted that he had no 
activity limitations as a result of the right knee pain.  On 
current examination, the veteran clearly favored his left 
leg when walking.  The knees were without erythema, warmth, 
or instability.  There was crepitus on the left.  Knee 
flexion was from 0 to 110 degrees on the right, and 20 to 90 
degrees on the left.  Muscle strength was 5/5 bilaterally, 
and sensation was normal in the lower extremities.  Deep 
tendon reflexes were 2+ bilaterally at the knees.  A review 
of September 2000 magnetic resonance imaging showed findings 
compatible with moderate right and severe left medial 
compartment osteoarthritis and osteochondral defects, 
suggestively caused by osteochondritis dissecans.  The 
current impression was that the veteran had bilateral 
osteochondritis dissecans with limitation of mobility, in 
particular of his left knee.

During the September 2002 Board hearing on appeal, the 
veteran testified that his knees caused him difficulty 
standing, and gave way with increased activity; the left 
knee reportedly gave way about once a day, and the right 
knee about once a week.  He asserted that constant knee pain 
limited his activities, and he could not run.  He used a 
cane to walk as often as he could, but he often could not do 
so at work as a locksmith, where his hands were full of 
tools.  This job required him to move around all day, 
driving, getting into and out of a van, standing, bending, 
and occasionally kneeling.  He reported no loss of time from 
work due to his knee disability, in that he had to work and 
did not let it stop him from working.   

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;   
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular Diagnostic Code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, where, as here, a higher evaluation for an 
already service-connected disability is sought, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).   

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to 
be considered in conjunction with the DCs predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Historically, the veteran's service-connected 
osteochondritis dissecans of each knee was evaluated, by 
analogy, under DC 5257, pursuant to which "other" impairment 
of the knee, to include recurrent subluxation or lateral 
instability, is evaluated.  See 38 C.F.R. § 4.20.  Under 
that DC, a 10 percent rating is assigned for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment. 38 C.F.R. 
§ 4.71a, DC 5257.  

Currently, however, each disability is evaluated on the 
basis of limitation of motion, consistent with the 
provisions of DC 5003.  That diagnostic code prescribes that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint involved (here, DCs 
5260 and 5261).  When the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate DCs, a 10 percent rating is applied for each 
major joint affected by limitation of motion.  These 10 
percent ratings are combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  10 percent ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003, with Note 
1.

Limitation of flexion of either leg to 60 degrees warrants a 
0 percent rating.  A      10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 
percent rating requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants 
a 0 percent rating.  A    10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating requires limitation of extension to 20 
degrees.  A 40 percent rating requires limitation of 
extension to 30 degrees.  A 50 percent rating requires 
limitation of extension to     45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

After reviewing the entire evidence of record and 
considering such evidence in light of the regulatations 
criteria noted above, the Board finds that a rating in 
excess of 10 percent for the service-connected right knee is 
not warranted.  

At the outset, the Board notes that there have been no 
clinical findings of actual instability or subluxation as 
regards either the right or left knee.  Hence, in light of 
the diagnosis of osteoarthritis, evaluation of each 
disability on the basis of limitation of motion is more 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(the assignment of a particular diagnostic code is dependent 
of the facts of a case).  

However, the clinical findings do not support assignment of 
more than the current 10 percent evaluation for the right 
knee disability under either DC 5260 or 5261.

The medical evidence reveals full range of right knee motion 
in March 1999; thereafter, flexion was limited to 125 
degrees in June 1999, 140 degrees in September 1999, 120 
degrees in October 2000 and March 2001, and 110 degrees in 
July 2001.  However, these findings do not support 
assignment of the next higher 20 percent rating under DC 
5260, inasmuch as that DC requires that flexion be limited 
to 30 degrees to warrant such rating.  

As for DC 5261, the Board notes that the veteran had full 
range of motion in March 1999; thereafter, extension was 
recorded as to 0 degrees in June 1999, -14 degrees in 
September 1999, and 0 degrees consistently thereafter in 
October 2000, and March and July 2001.  This evidence does 
not support assignment of a 20 percent rating under DC 5261, 
inasmuch as that DC requires that extension be limited to 15 
degrees to warrant such rating.  The veteran's extension has 
consistently been normal, save for the finding in September 
1999.  Such finding would thus appear to be an aberration, 
and not truly reflective of the veteran's overall range of 
right knee motion.  However, even accepting this finding as 
reflecting the greatest limitation of extension experienced 
by the veteran, it falls short of the criteria for the next 
higher evaluation, and, thus, would support no more than the 
currently assigned 10 percent evaluation under 5261.   

The Board also finds no basis for assignment of a higher 
evaluation for right knee disability in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 or DeLuca.  There 
have been no medical findings of weakened movement, excess 
fatigability, or incoordination associated with the right 
knee. While there was one complaint of lack of endurance in 
March 2001, the veteran's right knee has consistently shown 
a wide range of motion and good muscle strength from 1999 to 
2001.  The veteran has complained of experiencing pain; 
however, he has acknowledged that prescribed medication has 
somewhat relieved his symptoms, and the most recent July 
2001 VA orthopedic examiner commented that the veteran had 
no activity limitations as a result of his right knee pain.  
Given that evidence, and the predominantly normal 
measurements of extension of record, it appears that any 
functional loss due to pain is contemplated in the currently 
assigned 10 percent evaluation.  In other words, there is no 
basis for the Board to find that, even during flare-ups or 
with repeated activity, the veteran's pain is so disabling 
as to warrant assignment of the next higher evaluation under 
either Diagnostic Code 5260 or 5261.   

Furthermore, the Board finds no basis for assignment of a 
higher evaluation for service-connected right knee 
disability under any other potentially applicable diagnostic 
code.  In the absence of medical evidence of, or of 
disability comparable to, ankylosis, dislocation of 
semilunar cartilage, or impairment of the tibia or fibula, 
neither DC 5256, 5258, or 5262, respectively, provides no 
basis for a higher evaluation for the left knee disability

Finally, the Board notes that there is no showing that the 
veteran's service-connected right knee disability reflects 
so exceptional or unusual a disability picture to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  While in October 2000 a VA examiner recommended 
that the veteran seek a job change that did not require 
prolonged standing or ambulation, the cause of his temporary 
unemployment noted on private examination of mid-May 2001 
was not his right knee disability, but the fact that his 
company went out of business.  The Board notes that the 
veteran was soon thereafter again gainfully employed, as 
evidenced by late May 2001 VA outpatient records showing 
that he was working as a locksmith, which occupation did get 
him off his feet.  On the most recent VA orthopedic 
examination in July 2001, the examiner opined that the 
veteran had no activity limitations as a result of his right 
knee pain.  During the September 2002 hearing on appeal, the 
veteran testified that he had lost no time from work due to 
his knee disability.  Moreover, the condition is not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required 
to undertake the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As regards the veteran's service-connected left knee, 
however, the Board finds that, affording the veteran the 
benefit of the doubt, the criteria for a 30 percent 
evaluation for service-connected left knee disability are 
met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran had a full range of left knee motion in March 
1999 and extension was normal (to 0 degrees) in June 1999, 
October 2000 and March 2001.  However, left knee extension 
was limited to 25 degrees on VA orthopedic examination of 
September 1999, and to 20 degrees on the most recent VA 
orthopedic examination of July 2001.  As indicated above, 
extension limited to 20 degrees warrants a 30 percent 
evaluation under Diagnostic Code 5261.  As the veteran has 
met this criteria on at least two of six occasions, the 
Board finds that, giving him the benefit of the doubt, the 
criteria for the 30 percent evaluation for service-connected 
right knee disability are met.

That said, however, there is no basis for assignment of more 
than the a 30 percent evaluation under any potentially 
applicable diagnostic code.  There is no evidence whatsoever 
that the veteran's extension has been limited to 30 degrees, 
which is required for the 40 percent evaluation under 
Diagnostic Code 5261.  As 30 percent is the maximum rating 
assignable under DC 5260, a higher evaluation cannot be 
assigned on the basis of limitation of flexion.  Moreover, 
as indicated with respect to the right knee, in the absence 
of medical evidence of, or of disability comparable to, 
ankylosis, or impairment of the tibia or fibula, neither DC 
5256 or 5262, respectively, provides no basis for a higher 
evaluation for the left knee disability. 
Finally, in the absence that the left knee disability is 
exceptional or unusual, with related factors such as 
interference with employment (beyond that contemplated in 
the assigned evaluation) or repeated hospitalization, the 
record presents no basis for referral of the claim for 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. §  3.321(b)(1); Bagwell, 9 Vet. App. 
at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.  

For all the foregoing reasons, the claim for an evaluation 
in excess of 10 percent for service-connected right knee 
disability must be denied, and an increase to a 30 percent, 
but no higher evaluation, for service-connected left knee 
disability is met.  



ORDER

A rating in excess of 10 percent for service-connected right 
knee disability is denied.

An increased rating to 30 percent for service-connected left 
knee disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

